Citation Nr: 1759787	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-36 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine prior to October 15, 2010.

2.   Entitlement to an initial disability rating in excess of 20 percent for left L4 radiculopathy associated with degenerative disc disease of the thoracolumbar spine. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), to exclude the period from January 12, 2011 to July 31, 2011.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Buffalo, New York VARO later obtained jurisdiction over the Veteran's claims file and certified the matter to the Board.

In a July 2014 decision, the Board denied entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine for the period prior to October 15, 2010 and denied a rating in excess of 20 percent for chronic left L4 radiculopathy.  The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Memorandum Decision, the Court vacated the portion of the Board decision that denied entitlement to a rating in excess of 20 percent prior to October 15, 2010, and that denied entitlement to a rating in excess of 20 percent for left L4 radiculopathy, and remanded these issues to the Board for further development and readjudication consistent with the Memorandum Decision.  In March 2017, the claims were remanded for additional development.  

The Court additionally stated in its June 2016 decision that a claim for TDIU has been implicitly raised by the record.  See Roberson v. Shinseki, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Consequently, the issue of entitlement to TDIU is part of the increased rating claims on appeal and is properly before the Board. 


FINDINGS OF FACT

1.  For the period prior to October 15, 2010, the Veteran's degenerative disc disease of the thoracolumbar spine was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

2.  For the entire appeal period, the Veteran's left L4 radiculopathy was not manifested by moderately severe incomplete paralysis of the affected nerve.  

3.  For the period prior to October 22, 2008, the Veteran's service-connected disabilities do not meet the schedular criteria for TDIU.

4.  For the period from October 22, 2008, and excluding the period from January 12, 2011 to July 31, 2011, the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period prior to October 15, 2010, the criteria for an increased disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine have not been met or approximateed.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2017).

2.  For the entire appeal period, the criteria for an initial disability rating in excess of 20 percent for left L4 radiculopathy have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

3.  For the period prior to October 22, 2008, the schedular criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2017).

4.  For the period from October 22, 2008, and excluding the period from January 12, 2011 to July 31, 2011, the criteria for a finding of TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In September 2017, the Veteran asserted that the May 2017 examination was inadequate because the examiner did not consider his reports that he could not sit or stand for long periods of time.  However, as noted below, these statements were considered and expressly addressed by the examiner.  Moreover, upon examination, the examiner found normal balance with sitting, and good static and dynamic balance with standing.  As such, the Board finds that remand is not warranted.  

The Veteran has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Increased Disability Ratings

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disorder adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Rating Schedule.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

a.  Degenerative Disc Disease prior to October 15, 2010

The Veteran's degenerative disc disease of the thoracolumbar spine is rated under Diagnostic Code 5242, pursuant to the General Rating Formula for Diseases and Injuries of the Spine set forth in 38 C.F.R. § 4.71a. 

Under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the lumbar spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.   A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula Note 2.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula Note 5.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula Note 1.

The Veteran's degenerative disc disease of the thoracolumbar spine is currently rated as 10 percent disabling from October 1, 1997; 20 percent disabling from March 1, 2001; 40 percent disabling from October 15, 2010; 100 percent disabling from January 12, 2011; 40 percent disabling from August 1, 2011; and 20 percent disabling from November 27, 2012.  The Court vacated and remanded only the issue of entitlement to an increased rating in excess of 20 percent prior to October 15, 2010.  As such, only the period prior to October 15, 2010 will be discussed. 

During a March 2008 VA examination, flexion was 80 degrees, extension was 30 degrees, left and right lateral flexion was 20 degrees with pain at the end of the motion, and left and right rotation were 30 degrees.  The Veteran was noted to have pain in the extremes of these motions.  The Veteran reported having flare-ups of back discomfort when rising from a sitting or lying down position.  However, with repetitive flexion and extension activities, testing for pain, weakness, and fatigability showed no change in range of motion or pain pattern described prior to activity.  

In a June 2008 VA medical record, the Veteran was noted to have a history of low back pain, and denied any progression of his symptoms.  He reported walking daily and stated that he is limited by his back pain, but could walk up to a mile without any significant complaint.  

During a December 2008 VA examination, flexion was 85 degrees, extension was 20 degrees, left lateral flexion was 25 degrees, right lateral flexion was 30 degrees, and left and right rotation were 30 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, but no additional limitations were noted after repetitions of range of motion.  There were no abnormal spinal curvatures, to include kyphosis, lordosis, scoliosis, or ankylosis.  There was evidence of spasms; there was no evidence of muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran reported flare-ups that were severe, occurred weekly, lasted for minutes to an hour, were precipitated by twisting motions while lifting, and were relieved by rest and medication.  The Veteran also reported being unable to walk more than a few yards and was taken out of work in October 2008 for 2 months due to back pain; however, the Veteran did not use any assistive devices or aids.  Upon examination, the examiner found that the disability had a mild effect on shopping; a moderate effect on exercise, recreation, and traveling; and a severe effect on sports.  There was no evidence of incapacitating episodes of spine disease.  

In a May 2009 VA medical record, the Veteran reported that he could not walk a lot, could not play as much as he would like with his grandchildren, and that he was not working at present as it was difficult for him to get into the right positions for plumbing and heating work.  His reported hobbies include mowing lawns and tinkering with his car.  The treating physician noted that the Veteran ambulated without any assistive devices and with a steady gait; however, getting on and off the exam table was uncomfortable for him.  On examination, it was noted that range of motion was uncomfortable in flex and left rotation and that there was no tenderness to palpation of the lumbosacral spine or bilateral sacroiliac joints; negative PR spinal spasms; or no tenderness over facet joints.  The Veteran was able to heel walk and toe walk without difficulty.  

During the October 2009 VA examination, flexion was 45 degrees, extension was 5 degrees, left lateral flexion was 30 degrees, right lateral flexion was 20 degrees, left lateral rotation was 30 degrees, and right lateral rotation was 15 degrees.  There was objective evidence of pain on active range of motion, but no additional limitations of motion after three repetitions of range of motion.  There were no flare-ups of the spine and no incapacitating episodes.  The Veteran used a cane and was unable to walk more than a few yards.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There were no abnormal spinal curvatures, to include kyphosis, lordosis, scoliosis, or ankylosis.  

A July 2010 VA medical record documented the Veteran's complaint of persistent lower back pain that was not relieved by sitting, lying, or standing.  The Veteran was noted to be ambulatory with the assistance of a cane.  Pain was more produced with flexion or rotation of the upper trunk. 

Having reviewed the record, the Board finds that the criteria for an increased rating in excess of 20 percent have not been met or approximated.  The record indicates the Veteran's degenerative disc disease of the thoracolumbar spine is manifested by forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion greater than 120 degrees but not greater than 235 degrees; and muscle spasm not resulting in abnormal gait or abnormal spinal contour.  

The evidence does not more nearly approximate the criteria contemplated by an increased disability rating of 40 percent, which requires forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Forward flexion of less than 30 degrees has not been shown by the record.  Moreover, there is no evidence of ankylosis of the thoracolumbar spine in the record.  

The Board notes the holding in DeLuca v. Brown, which specifies that it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements when assigning a disability rating.  8 Vet. App. 202, 206-7 (1995).  The Veteran reported flare-ups during the March 2008 and December 2008 VA examinations.  However, even when considering this report of flare-ups and the Deluca factors, at no point during the appeal period did the Veteran's thoracolumbar spine range of motion equate to or approximate limitation of motion of forward flexion of the thoracolumbar spine 30 degrees or less.  Moreover, there is no lay argument or medical evidence to indicate favorable ankylosis of the entire thoracolumbar spine during this period.  Additionally, during the March 2008 examination, it was noted that the Veteran did not have any incapacitating episodes of back pain, did not use any assistive devices, was not under any medical plan, did not use medications or go to physical therapy, and was able to attend to activities of daily living without assistance.  Further, during the December 2008 VA examination, when prompted about whether there was additional limitation of motion during flare-ups, the Veteran merely responded that rest was necessary.  

For these reasons, the Board finds that the Veteran's degenerative disc disease of the thoracolumbar spine more nearly approximates the criteria for a 20 percent disability rating.  Accordingly, a rating in excess of 20 percent for the period prior to October 15, 2010 is denied.  

b.  Left L4 Radiculopathy

Diagnostic Code 8520 (paralysis of the sciatic nerve) provides 10, 20, and 40 percent, respectively, for mild, moderate, and moderately severe incomplete paralysis of the effected nerve.  38 C.F.R. § 4.124a.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis with foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  

Words such as "severe," "moderately severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  

The Veteran's left L4 radiculopathy is currently rated as 20 percent disabling from February 24, 2005.  
In a December 2007 VA medical record, the Veteran reported tripping over steps with his right foot, but stated that he had not noticed weakness in the opposite lower limb.  During a March 2008 VA examination, it was observed that the Veteran walked with a slight limp; however, he did not use any assistive devices and was able to attend to activities of daily living without assistance.  A May 2008 nerve conduction study found mild active denervation in the lumbar paraspinal muscles.  In a June 2008 VA medical record, the Veteran reported an occasional history of back pain radiating down his left leg, but no history of trauma or recent falls.  During a December 2008 VA examination, the Veteran was found to have mild chronic left L4 radiculopathy, with only intermittent paresthesias in the left leg.  

In May 2009, the Veteran presented with a steady gait, was observed to ambulate without any assistive devices, and was able to heel walk and toe walk without difficulty.  Though range of motion was noted to be uncomfortable, but the Veteran reported feeling this on the lower right side of his spine only.  During an October 2009 VA examination, the Veteran was observed to have an antalgic gait with a cane in the right hand.  The examiner found that the Veteran's disability resulted in decreased mobility, decreased strength in the lower extremity, pain, and a tendency to trip on the right foot.  However, it was determined that the Veteran's left L4 radiculopathy was mild; had a mild effect on shopping, exercising, and traveling; and had a moderate effect on chores, sports, and recreation.  In an April 2011 VA medical record, the Veteran was observed to be able to ambulate without gait disturbance and was able to heel toe walk without difficulty. 

During a November 2012 VA examination, the Veteran was noted to have radicular pain; however, symptoms of pain, paresthesias, or numbness were not noted in the left lower extremity.  It was observed that he was able to ambulate without assistance, had a slight abnormal gait favoring his right lower extremity, and was able to tandem walk without difficulty.  A March 2013 VA medical record noted full strength and normal sensation in the bilateral lower extremities, gait within normal limits, and no foot drop.  A March 2013 VA medical record noted full strength in all muscle groups of the bilateral lower extremities, with normal sensation in the bilateral lower extremities with the exception of the right lateral lower extremity, gait within normal limits, and no foot drop.  A May 2013 VA medical record noted that the Veteran's gait was stable and that he could walk on his toes, heels, and in tandem with no difficulty, and could hop on one foot at a time.  A March 2015 VA medical record noted symptoms of left sided lower back pain extending to the upper and lateral left thigh that occurred biweekly.  

A February 2017 VA medical record noted low back pain radiating into the left leg that was intermittent, sharp, and burning.  The Veteran denied weakness in the legs, but felt that his legs sometimes did not get the message to move.  He denied falling or loss of balance.  His gait was unassisted with good heel strike and toe off.  A May 2017 VA examination noted severe intermittent pain in the left lower extremity.  However, upon examination, it was determined that the overall severity of left radiculopathy was mild.  The Veteran was noted to have normal balance with sitting, good static and dynamic balance with standing, and functional gross motor skills in the lower extremities.  Antalgic gait and a cane were observed.  

Having reviewed the record, the Board finds that the criteria for an increased rating in excess of 20 percent have not been met.  The record indicates the total disability picture of the Veteran's left L4 radiculopathy more nearly approximates moderate incomplete paralysis.  The Veteran's symptoms of left L4 radiculopathy appear to have primarily been sensory in nature and the Veteran was often observed to be able to ambulate unassisted, and most examinations revealed a steady gait.  

The evidence does not more nearly approximate moderately severe incomplete paralysis.  During the March 2008 VA examination, the Veteran reported that he was able to walk less than a mile, did not run, and had to pay attention while using stairs so he did not trip; however, the Veteran did not use any assistive devices and was able to attend to activities of daily living without assistance.  During a December 2008 VA examination, it was noted that the Veteran did not have normal gait and balance, had uncertainty on feet, was unable to sit or stand for greater than 15 minutes due to discomfort, and experienced difficulty driving.  However, the examiner also concluded that there were no grossly observable impairments of motor function in the lower extremities upon examination, and determined that left L4 radiculopathy had a mild effect on shopping; a moderate effect on chores, exercise, and recreation; and a severe effect on sports.  Significantly, the December 2008, October 2009, May 2017 VA examiners determined that the overall severity of the Veteran's left L4 radiculopathy was mild.  Additionally, there is no evidence or a history of falls or balance problems attributed to left L4 radiculopathy.  Further, he was able to attend to most activities of daily living throughout the appeal period.  

Additionally, the record indicates that the Veteran was still able to partake in physical activities without significant interference from his left L4 radiculopathy.  A March 2011 Social Security Administration orthopedic examination documented that he was able to bathe and dress without any difficulty, had normal gait and could walk on heels and toes without difficulty, did not need any help getting on or off examination table, was able to rise from a chair without difficulty, and had full range of motion bilaterally in the lower extremities.  Additionally, a November 2011 VA medical record noted that the Veteran was able to lift objects and tear things down after a flood in his hometown, cut down trees for income, ambulate without gait disturbance, and heel toe walk without difficulty.  Though the May 2017 VA examiner found limited functioning in some areas (could not walk more than 1/4 of a mile, could not drive for more than an hour, could not run or jump any distance, and could not mow the lawn), the Board notes that the examiner identified these limitations based on the combined effects of the Veteran's service-connected degenerative disc disease of the thoracolumbar spine, left L4 radiculopathy, and right lower extremity radiculopathy.  Notably, radicular symptoms in the left leg occurred less frequently than the right leg and the examiner found that the overall severity of the Veteran's radiculopathy of the left lower extremity was mild.  Additionally, upon examination, the Veteran was noted to have normal balance with sitting, good static and dynamic balance with standing, and functional gross motor skills in the lower extremities.  

In sum, the entirety of the medical evidence of record does not support a finding of moderately severe incomplete paralysis.  

In light of the above, the Board finds that the Veteran's left L4 radiculopathy more nearly approximates moderate incomplete paralysis.  Accordingly, a rating in excess of 20 percent for the entire period on appeal is denied.  

III. TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; disabilities affecting a single body system; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

Preliminarily, the Board notes that the Court found that the issue of TDIU was implicitly raised by the record in connection with the Veteran's claim for an increased rating for his service-connected degenerative disc disease.  

Service connection is currently in effect for: radiculopathy of the right lower extremity rated as 40 percent disabling from October 22, 2008; left L4 radiculopathy rated as 20 percent disabling from February 24, 2005; left shoulder instability at 10 percent disabling from January 17, 2008 and 20 percent disabling from October 22, 2008; degenerative disc disease of the thoracolumbar spine rated as 10 percent disabling from October 1, 1997, 20 percent disabling from March 1, 2001, 40 percent disabling from October 15, 2010, 100 percent disabling from January 12, 2011, 40 percent disabling from August 1, 2011, and 20 percent disabling from November 27, 2012; and scar associated with degenerative disc disease rated as noncompensable.  

For the period prior to October 22, 2008, the Veteran does not meet the schedular criteria for TDIU.  The Veteran does not have a single service-connected disability rated at 60 percent or more.  Additionally, the Veteran does not have two or more disabilities, with one disability rated at 40 percent or more, and additional service-connected disabilities sufficient to bring the combined rating to70 percent or more.  Finally, there are no service-connected disabilities resulting from a common etiology or a single accident; disabilities affecting a single body system; or disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, sufficient to meet a single 60 percent rating or one 40 percent disability in combination.  As such, entitlement to TDIU for the period prior to October 22, 2008 is not warranted.

For the period from October 22, 2008, the Veteran meets the schedular criteria for TDIU: right lower extremity radiculopathy rated at 40 percent combined with additional service-connected disabilities are sufficient to bring the combined rating to 70 percent.  These additional disabilities include left L4 radiculopathy rated at 20 percent; left shoulder instability at 20 percent; and degenerative disc disease at 20 percent.  

Of note, the period from January 12, 2011 to July 31, 2011 will be excluded from this analysis as the Veteran has a 100 percent combined evaluation for this period.  See 38 C.F.R. § 4.30.  

Turning to the merits of the claim, the Board finds that there is sufficient evidence to adjudicate the claim.  Social Security Administration records document that the Veteran's reported that his last full-time job was in plumbing and heating, which lasted from January 1998 to June 2008.  An October 2008 VA medical record reveals that the Veteran reported that he was unable to continue working at the lumber yard due to pain and his treating physician provided him with an "out of work" note excusing him from work for a period of 2 months.  Subsequent medical records indicate that the Veteran did not engage in substantially gainful work thereafter.  See, e.g., September 2009 VA Examination; May 2017 VA Examination.  Though the Veteran reported in November 2012 that he did odd jobs for friends (such as plumbing and mowing), there is no indication that these tasks rose up to the level of substantially gainful employment.  As such, and reviewing the record in the light most favorable to the Veteran, the Board finds that the Veteran has not engaged in substantially gainful employment for the period from October 22, 2008. 

Multiple VA examiners have determined that the Veteran's service-connected disabilities cause significant functional impairment.  The December 2008 VA examiner noted that degenerative disc disease impaired the Veteran's ability to perform heavy chores and maintain employment in a warehouse and that left L4 radiculopathy resulted in the inability to sit or stand for greater than 15 minutes due to discomfort.  The October 2009 VA examiner found that degenerative disc disease and radiculopathy resulted in decreased concentration, inappropriate behavior, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.  Notably, the examiner found that the Veteran would have difficulty working on ladders and in tight spaces.  The November 2012 VA examiner found that low back pain would make full-time plumbing painful if required to stoop and bend in small quarters; that the shoulder disability would make full-time plumbing difficult due to pain from extending and reaching above his head; and that the Veteran would be able to work other jobs that did not require these types of body mechanics.  The May 2017 examiner found that the Veteran was incapable of full-time light level activity, and that he could not perform sedentary activities such as phone or office tasks for more than 5 to 10 minutes without having to readjust.  

As noted above, the Veteran's work history is largely comprised of plumbing, an occupation that he held for 20 years.  According to Social Security Administration records, his highest level of education consists of a 12th grade education.  

Based on a review of the evidence, and taking into consideration the Veteran's limited level of education, work experience in one occupation (plumbing), and functional impairment from his service-connected disabilities, the Board finds that the Veteran has been unable to obtain or retain substantially gainful employment for the period from October 22, 2008.  Accordingly, and resolving doubt in favor of the Veteran, entitlement to TDIU for the period from October 22, 2008 is warranted.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine prior to October 15, 2010 is denied. 

Entitlement to an initial disability rating in excess of 20 percent for left L4 radiculopathy is denied.  

Entitlement to TDIU for the period prior to October 22, 2008 is denied.

Entitlement to TDIU for the period from October 22, 2008, excluding the period from January 12, 2011 to July 31, 2011, is granted, subject to the laws and regulations applicable to the payment of monetary benefits. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


